The Honorable Allen Gordon State Senator 105 South Moose Morrilton, Arkansas 72110
Dear Senator Gordon:
This is in response to your request for an opinion concerning A.C.A. 6-18-203 (b).  As you have noted, that statute provides as follows:
     The children or wards of any person who is a public school teacher in one school district in this state and a resident of another school district in this state shall be entitled to be enrolled in and to attend school in either the district in which the parent or guardian resides or the district in which the parent or guardian is a public school teacher.
Your question, relative to the statute above, is whether a child who attends school in the district in which the parent is a teacher (and not in the district where the parent resides) is eligible to participate in interscholastic athletic activities at the school he or she is attending.
It is my opinion that no state statute or rule governs this question.  It should be noted, however, that most school districts are members of the Arkansas Activities Association, a voluntary association, which promulgates rules and regulations on this topic.  Rule 2 (A)(2)(d), under Section 1 of these rules, in my opinion, would allow the student you describe to participate in interscholastic athletics in certain instances.  The rule provides in pertinent part as follows:
     Rule 2.  Transfer between Schools.  Students may become eligible under the residence rule in the following transfer situations provided the transfers occur prior to Labor Day.
     A.  From Public to Public.  A student transferring from one public school to another public school meets the residence requirement at the second public school if he meets one of the following conditions and the action is approved prior to Labor Day of that school year:
*     *     *
     2.  He transfers to the receiving school district under the following school laws:
*     *     *
d.  Act 624 of the 1987 General Assembly
Act 624 of the 1987 General Assembly has been codified as A.C.A. 6-18-203 (b), the statute set out earlier in this opinion.  Thus, the Association's rules would allow a student transferring to the district where his or her parent teaches to participate in interscholastic athletics if the action was approved prior to Labor Day.
This particular rule, however, governs only "public to public" transfers.  If this rule does not cover a particular situation, further reference to the rules should be had.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
RON FIELDS Attorney General
RF:arb